



Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT
(this “Agreement”)
BETWEEN:
CRONOS USA CLIENT SERVICES LLC


(the “Company”)


- and -


KURT SCHMIDT


(the “Executive”)


- and –


solely for the purposes specified herein,


CRONOS GROUP INC.


(“Cronos Group”)
        WHEREAS the Company is a wholly owned subsidiary of Cronos Group;
        WHEREAS the Company wishes to engage the services of the Executive in
the position of President and Chief Executive Officer of Cronos Group;
        WHEREAS the Executive will have extensive access to the customers,
vendors, suppliers, distribution processes and other unique and valuable
confidential information and trade secrets of the Company, Cronos Group and
their respective affiliates (excluding Altria Group, Inc. and its
subsidiaries)and related entities (together, the “Group”);
        WHEREAS the Company and the Executive desire to enter into a written
employment agreement;
        AND WHEREAS the Executive acknowledges that this Agreement, including,
without limitation, the proprietary rights, confidentiality, non-solicitation
and non-competition provisions that form part of this Agreement are essential to
protect the legitimate business interests of the Group.
        NOW THEREFORE in consideration of the foregoing, the mutual covenants
and agreements contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive, and solely for the purposes specified herein, Cronos
Group (together, the “Parties”), agree as follows:





--------------------------------------------------------------------------------



1.Position
1.1The Executive shall be employed in the position of President and Chief
Executive Officer of Cronos Group, commencing on September 9, 2020 (the
“Effective Date”), or such other date as agreed between the Executive and the
Company in writing (email being sufficient).
2.Location
2.1The Executive shall be based primarily from New Jersey or a location mutually
agreed to among the Parties, with business travel as reasonably required to
perform the Executive’s duties hereunder.
3.Work Authorizations
3.1It is a condition of this Agreement and the Executive’s employment that the
Executive shall be able to work in lawfully in Canada and the United States.
However, it is understood and agreed that the Executive’s position may require
that the Executive work abroad, as needed by Cronos Group. The Executive’s
employment with the Company is therefore also conditional upon the securing of
all necessary visas, work permits and other authorizations that may be required
to enter and/or to work in any of the countries in which the Executive may be
assigned to work or visit during the term of employment. The Company shall
provide its best efforts to assist in respect of immigration matters. Despite
such assistance, the Company cannot guarantee when or whether the Executive’s
application for a work permit, visa, permanent residence status or other
immigration status or documents will be approved. At any time, should necessary
authorizations that permit the Executive to legally work in Canada and the
United States or any other jurisdiction in which the Executive will be required
to work or visit expire without the possibility of renewal, the Executive’s
employment shall come to an end and shall be treated by the Company as a
termination without Just Cause (as defined below); provided, that if such
authorization expires without the possibility of renewal due to any action or
inaction by Executive, the Executive’s employment shall come to an end and shall
be treated by the Company as a termination with Just Cause.
4.Employment Duties
4.1The Executive shall perform such duties and exercise such powers as are
normally associated with or incidental and ancillary to the Executive’s position
and as may be assigned to the Executive from time to time by the board of
directors of Cronos Group (the “Board”). In fulfilling the Executive’s duties to
the Group, the Executive shall be instructed by and shall regularly report to
the Board. The Executive’s duties, hours of work, location of employment and
reporting relationships may be adjusted from time to time by the Board to meet
changing business and operational needs. Without limiting the foregoing, the
Executive shall:
(a)devote the Executive’s full working time and attention during normal business
hours and such other times as may be reasonably required to the business and
affairs of the Group and shall not, without the prior written consent of the
Board, undertake any other business (including any position on a board of any
for profit, public benefit or nonprofit entity other than as set forth on
Exhibit A to this Agreement) or occupation or public office;
2



--------------------------------------------------------------------------------



(b)perform those duties that may be assigned to the Executive diligently,
honestly, and faithfully to the best of the Executive’s ability and in the best
interest of the Group;
(c)abide by all Cronos Group policies, as instituted and amended from time to
time, including, without limitation, the Cronos Group Employee Handbook;
(d)use best efforts to promote the interests and goodwill of the Group and not
knowingly do, or permit to be done, anything that may be prejudicial to the
Group’s interests, it being understood and agreed that the Executive is a
fiduciary of Cronos Group and owes fiduciary obligations to Cronos Group that
are not extinguished by this Agreement; and
(e)identify and immediately report to the Board or any applicable committee
thereof any misrepresentations or violations of the Cronos Group Employee
Handbook or applicable law by Cronos Group or its management.
5.Services in Canada. As soon as practicable following the Effective Date, the
Executive agrees to execute an employment agreement with Hortican Inc. on
substantially the same terms as this Agreement to reflect any services to be
provided in Canada pursuant to Canadian law, which apply retroactively as of the
Effective Date, without duplication of any of the remuneration or benefits set
forth in this Agreement.
6.Compensation and Benefits
6.1Base Salary. The Company shall pay the Executive an annual base salary of US
$520,000, less applicable deductions and withholdings (“Base Salary”). The Base
Salary shall be paid by direct deposit on a bi-weekly basis in accordance with
the Company’s payroll practices (as may be amended from time to time by the
Company in its sole discretion). The Company shall review Executive’s Base
Salary for upward adjustment on at least an annual basis starting in 2021.
6.2Annual Performance Bonus. In addition to the Base Salary, the Executive shall
be eligible to participate in the Group’s annual cash bonus plan as may be in
effect from time to time, and to receive an annual bonus, subject to the terms
and conditions of that plan as determined by Cronos Group in good faith after
consultation with the Executive. The Executive’s annual target bonus opportunity
shall initially be 150% of Base Salary; provided that the actual bonus amount,
if any, shall be determined pursuant to the terms of the applicable Group annual
bonus plan; provided, further, that Executive’s minimum bonus for 2020 shall be
at least his target bonus opportunity multiplied by a fraction where the
numerator is the number of calendar days in 2020 which Executive was employed by
the Company, and the denominator is 365. Subject to Section 7.3 of this
Agreement, the Executive must be actively employed by the Company through the
applicable payment date in order to be eligible for any annual bonus, unless
provided otherwise pursuant to the applicable annual cash bonus plan. For
certainty, other than as expressly provided in this Agreement, if the
Executive’s employment is terminated by the Company, or the Executive resigns or
otherwise terminates employment for any reason, regardless of any applicable
notice period, pay in lieu of notice, severance payment or similar amount, the
Executive shall be entitled to no annual bonus or any part thereof for the year
in which the Executive ceases the Executive’s active employment or thereafter,
or damages in lieu thereof, unless provided otherwise pursuant to Section 7.3 of
this Agreement and/or the applicable annual cash bonus plan. There shall be no
guarantee of a bonus in any given year.
3



--------------------------------------------------------------------------------



6.3Long-Term Incentive Opportunity. The Executive shall be eligible to receive
annual grants of equity-based awards over shares of Cronos Group with an initial
target incentive opportunity of US $1,300,000 (based on the grant date fair
value of such awards), provided that the actual amount, if any, of the grants
shall be determined by the Board or the Compensation Committee of the Board, as
applicable, at its sole discretion. Any equity-based grants shall be governed by
the terms and conditions of the equity award plan or any other applicable plan
of Cronos Group and/or the applicable award agreement (which shall be in
substantially the same form as Exhibits C and D, including without limitation
the vesting and exercisability provisions set forth therein). Such plan or plans
may be amended from time to time at Cronos Group’s sole discretion. In the event
of the cessation of the Executive’s employment for any reason, the Executive’s
entitlements in respect of any equity-based awards shall be governed by the
terms and conditions of the applicable equity award plan, any other applicable
plan and the applicable award agreement, except as expressly set forth herein.
The Executive shall not be eligible for any further grants of equity-based
awards following the effective date of termination or damages in lieu thereof,
regardless of any applicable notice period, pay in lieu of notice, severance
payment or similar amount.
In addition, as soon as reasonably practicable after the Effective Date, the
Board shall grant the Executive a one-time grant of equity-based awards,
comprised of (a) 2,000,000 non-qualified stock options, vesting ratably over a
five-year period following the date of grant, and (b) 450,000 restricted share
units, vesting on the third anniversary of the grant date (together, the
“Sign-On Awards”). The Sign-On Awards shall be subject to the terms and
conditions set forth in Cronos Group’s 2020 Omnibus Equity Incentive Plan and
the applicable award agreements, in substantially the forms attached hereto as
Exhibit C and Exhibit D.


6.4Group Insured Benefits. The Executive shall be eligible to participate in the
benefits programs of the Company or Cronos Group, as applicable, for health and
dental, life insurance, disability and other benefits as may be available to its
employees of from time to time, subject to the terms and conditions of the
applicable plan document. The Company or Cronos Group, as applicable, reserves
the right to amend or discontinue all benefits, coverages, plans and programs
referred to in this Section 6.4, without advance notice or other obligation.
6.5Vacation. The Executive shall be eligible for four weeks’ paid vacation per
year. The Executive shall take vacation time at such times as are approved in
advance by the Company in accordance with the policies of the Company or Cronos
Group, as applicable. Vacation shall be accrued in accordance with the
applicable vacation policy of the Company or Cronos Group, as applicable.
6.6Business Expenses. The Executive shall be reimbursed for all reasonable
travel and other out-of-pocket expenses properly incurred by the Executive from
time to time in connection with performance of the Executive’s duties and
submitted for reimbursement in accordance with the following sentence of this
Section 6.6. The Executive shall furnish to the Company all invoices or
statements in respect of expenses for which the Executive seeks reimbursement in
accordance with the Company’s policies or procedures for expense reimbursement,
as may be amended from time to time.
6.7Clawback Policy; Share Ownership Guidelines. The Executive agrees and
acknowledges that any annual, long-term or other cash, equity or equity-based
incentive or bonus compensation paid, provided or awarded to the Executive,
including, notwithstanding anything to the contrary in such policy, the
non-qualified stock options and restricted share units awarded in connection
4



--------------------------------------------------------------------------------



with the Sign-On Awards, is subject to the terms and conditions of any clawback
or recapture policy that Cronos Group may adopt from time to time, and may be
subject to the requirement that such compensation be repaid to the Company after
it has been distributed to Executive. Executive agrees and acknowledges that
Executive shall be subject to Cronos Group’s share ownership guidelines for the
Executive’s position, as the same may be in effect or amended from time to time.
As of the Effective Date, such guidelines require the President and Chief
Executive Officer to achieve, within five years of the Effective Date, a level
of ownership equal to five times Base Salary.
7.Termination of Employment
7.1Termination by the Executive. The Executive may terminate the Executive’s
employment with the Company at any time by providing the Company with at least
three months of notice in writing. If, upon receipt of the Executive’s
resignation (or any later date during such notice period), the Company
terminates the Executive’s employment before the date the resignation was to be
effective, the Company shall, in full satisfaction of its obligations to the
Executive: (a) pay the Executive’s Base Salary and vacation pay accrued until
the date the resignation was to be effective up to a maximum of three months;
and (b) reimburse the outstanding expenses properly incurred by the Executive
until the date the Executive’s employment ceases and submitted for reimbursement
pursuant to Section 6.6. In such circumstances the Executive shall be ineligible
for any pro-rated bonus for the year of termination, and any entitlements in
respect of any equity-based awards shall be governed by the terms and conditions
of the applicable equity award plan, any other applicable plan and the
applicable award agreement.
7.2Termination by the Company for Just Cause or on Death or Disability. The
Company may terminate the Executive’s employment at any time for Just Cause
without prior notice or in the event of the Executive’s death or Disability (as
defined below). On the termination of the Executive’s employment for Just Cause
or on the Executive’s death or Disability, this Agreement and the Executive’s
employment shall terminate and the Company shall, in full satisfaction of its
obligations to the Executive: (a) pay the Executive’s Base Salary and vacation
pay accrued until the date the Executive’s employment ceases; and (b) reimburse
the outstanding expenses properly incurred by the Executive until the date the
Executive’s employment ceases and submitted for reimbursement pursuant to
Section 6.6. In such circumstances the Executive shall be ineligible for any
pro-rated bonus for the year of termination, and any entitlements in respect of
equity-based awards shall be governed by the terms and conditions of the
applicable equity award plan, any other applicable plan and the applicable award
agreement; provided, however, that in the event of death or Disability,
Executive shall be entitled to a bonus payment calculated in accordance with
Section 7.3(v) below. For the purposes of this Agreement, (A) “Just Cause”
means: (i) any act or omission constituting “just cause” for dismissal without
notice under applicable law; (ii) the Executive’s repeated failure or refusal to
perform the Executive’s principal duties and responsibilities after notice from
the Board or any committee thereof; (iii) misappropriation of the funds or
property of the Company; (iv) use of alcohol or drugs in violation of the
Company’s policies on such use or that interferes with the Executive’s
obligations under this Agreement, continuing after a single warning (subject to
the Company’s obligations under applicable human rights legislation); (v) the
indictment, arrest or conviction in a court of law for, or the entering of a
plea of guilty or nolo contendere to, a summary or indictable offence or any
crime involving moral turpitude, fraud, dishonesty or theft (subject to the
Company’s obligations under applicable human rights legislation); (vi) engaging
in any act which is a violation of any law, regulation or Cronos Group policy,
that, if violated, injures or could
5



--------------------------------------------------------------------------------



reasonably be expected to injure the reputation, business or business
relationships of the Group; (vii) engaging in any act which is a violation of
any Cronos Group policy with respect to sexual harassment, discrimination or
similar or related policies; or (viii) any willful or intentional act which
injures or could reasonably be expected to injure the reputation, business or
business relationships of the Group, and (B) “Disability” means a physical or
mental incapacity of the Executive that has prevented the Executive from
performing the duties customarily assigned to the Executive for 180 calendar
days, whether or not consecutive, out of any twelve consecutive months and that
in the opinion of the Board or any committee thereof, acting on the basis of
advice from a duly qualified medical practitioner, is likely to continue to a
similar degree.
7.3Termination by the Company without Just Cause or Resignation for Good Reason.
The Company may terminate the Executive’s employment at any time without Just
Cause, on providing thirty days’ written notice to the Executive. The Executive
may resign from the Executive’s employment for Good Reason (as defined below) on
providing thirty days’ written notice to the Company. If: (a) the Company
terminates the Executive’s employment without Just Cause, or (b) the Executive
resigns from the Executive’s employment for Good Reason, and, in each case, if
the Executive signs and delivers and does not revoke a release in favor of the
Group to the Company in the form attached as Exhibit B to this Agreement, the
Company, shall, in full satisfaction of its obligations to the Executive:
(i)pay the Executive’s Base Salary and accrued but unpaid vacation pay and bonus
attributable to completed fiscal years;
(ii)reimburse the Executive’s expenses properly incurred until the date the
Executive’s employment ceases;
(iii)pay the Executive a lump sum payment equal to the Executive’s Base Salary,
payable within sixty days (or the next following business day if the sixtieth
day is not a business day) following Executive’s date of termination);
(iv)continue the Executive’s group insured benefits at active employee rates
under the Consolidated Omnibus Reconciliation Act of 1985, as amended, for one
year following Executive’s date of termination or until the date on which the
Executive obtains alternate benefit coverage, whichever occurs first, subject to
the terms and conditions of the benefit plans, as amended from time to time. If
the Company is unable for any reason to continue its contributions to the
benefit plans as set out in this Agreement, it shall pay the Executive an amount
equal to the Company’s required contributions to such benefit plans on behalf of
the Executive for such period. The Executive agrees that the Executive is
required to notify the Company when the Executive obtains alternate life,
medical and dental benefit coverage;
(v)subject to the terms and conditions of the Group’s annual cash bonus plan in
effect at such time, provide the Executive with an annual performance bonus in
respect of the fiscal year in which the Executive’s employment terminates. The
annual bonus, if any, shall be (A) prorated based on the number of complete
months of such fiscal year during which the Executive was actively employed up
to the date of the Executive’s termination of employment, and (B) payable as a
lump sum when annual bonuses in respect of the fiscal year are paid to other
senior executives of the Company. Any assessment of the Company’s and the
Executive’s year-to-date performances for purposes of determining
6



--------------------------------------------------------------------------------



the amount of the annual cash bonus, if any, shall be at the Company’s sole
discretion. For the avoidance of doubt and notwithstanding anything to the
contrary in the foregoing, if the Executive’s employment terminates after the
end of a fiscal year, but before the payment of any annual performance bonus in
respect of such year, the Executive shall only be eligible for a performance
bonus in respect of such completed fiscal year, and shall not be eligible for a
prorated bonus in respect of any subsequent fiscal year(s); and
(vi)determine the Executive’s entitlements in respect of equity-based awards in
accordance with the terms and conditions of the applicable equity award plan,
any other applicable plan and the applicable award agreement.
If the Executive does not sign and deliver to the Company the release in favor
of the Group described above, or if the Executive revokes the foregoing release,
the Company shall only provide the Executive with such compensation (including
any Base Salary and accrued but unpaid vacation pay, termination pay and
severance pay and expense reimbursements (submitted in accordance with Section
6.6)) and benefits that are expressly required pursuant to applicable law, if
any.
For certainty, regardless of any applicable notice period, the Company may
terminate the Executive’s employment at any time without Just Cause, by paying
the Executive thirty days of the Base Salary.
In this Agreement, “Good Reason” means the occurrence of any of the following
events without the Executive’s consent, except in each case for any isolated,
immaterial or inadvertent action not taken in bad faith and which is remedied by
the Company within thirty days after a written notice thereof by the Executive
(provided that such written notice must be received by the Company within sixty
days of Executive becoming aware of such condition):
(a)the assignment to the Executive of duties materially different than the
duties assigned to the Executive hereunder;
(b)a material diminution in the Executive’s title, status, seniority, reporting
relationship, responsibilities or authority;
(c)a material reduction in the Executive’s Base Salary; or
(d)the relocation of the Executive’s primary work location more than 35 miles
from its current location, except as permitted by Section 2.1.
7.4Resignation on Termination. The Executive agrees that upon any termination of
employment with the Company for any reason the Executive shall immediately
tender resignation from any position the Executive may hold as an officer or
director of the Company and take all steps necessary to remove Executive from
any and all designated positions under any applicable laws, including without
limitation, the Cannabis Act (Canada) and the regulations thereunder, as the
same may be amended from time to time, or any subsidiary or affiliate of Cronos
Group. In the event that the Executive fails to comply with this obligation
within three days of the Executive's termination or resignation, the Executive
hereby irrevocably authorizes Cronos Group to appoint a person in the
Executive’s name and on the Executive’s behalf to sign or execute any documents
and/or do all things necessary or requisite to give effect to such resignation.
7



--------------------------------------------------------------------------------



7.5Compliance with Laws. The Executive understands and agrees that the
entitlements under this Section 7 are provided in full satisfaction of the
Executive’s entitlements to notice of termination, pay in lieu of notice, and
severance pay, if any, under this Agreement, any employee benefit plan sponsored
or maintained by the Group, applicable law (including the common law) or
otherwise.
8.Restrictive Covenants
8.1Non-Disclosure. The Executive acknowledges and agrees that:
(a)during the term of the Executive’s employment, the Executive may be given
access to or may become acquainted with confidential and proprietary information
of the Group and third parties to which the Group may have any obligations of
non-disclosure or confidentiality, including, without limitation: trade secrets;
know-how; Intellectual Property (as defined below); Executive-Developed IP (as
defined below), Development Records (as defined below), existing and
contemplated work product resulting from or related to projects performed or to
be performed by or for the Group; programs and program modules; processes;
algorithms; design concepts; system designs; production data; test data;
research and development information; information regarding the acquisition,
protection, enforcement and licensing of proprietary rights; technology; joint
ventures; business, accounting, engineering and financial information and data;
marketing and development plans and methods of obtaining business; forecasts;
future plans and strategies of the Group; pricing, cost, billing and fee
arrangements and policies; quoting procedures; special methods and processes;
lists and/or identities of customers, suppliers, vendors and contractors; the
type, quantity and specifications of products and services purchased, leased,
licensed or received by the Group and/or any of its customers, suppliers, or
vendors; internal personnel and financial information; business and/or personal
information about any senior staff members of the Group or any person with which
the Group enters a strategic alliance or any other partnering arrangements;
vendor and supplier information; the manner and method of conducting the Group’s
business; the identity or nature of relationship of any persons or entities
associated with or engaged as consultants, advisers, agents, distributors or
sales representatives (the “Confidential Information”) the disclosure of any of
which to competitors of the Group or to the general public, or the use of same
by the Executive or any competitor of the Group, would be highly detrimental to
the interests of the Group;
(b)disclosure or use of Confidential Information, other than in connection with
the Group’s business or as specifically authorized by the Group, will be highly
detrimental to the business and interests of the Group and could result in
serious loss of business and damage to it. Accordingly, the Executive
specifically agrees to hold all Confidential Information in strictest
confidence, and the Executive agrees that the Executive shall not, without the
Company’s prior written consent, disclose, divulge or reveal to any person, or
use for any purpose other than for the exclusive benefit of the Company, any
Confidential Information, in whatever form contained; provided that the
foregoing shall not apply to information (except for personal information about
identifiable individuals) that: (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive other than by reason of the
Executive’s breach of this Section; (iii) becomes available to the Executive
from a source independent of the Group; or (iv) the Executive is specifically
required to disclose by applicable law or legal process (provided that, to the
extent legally permissible, the
8



--------------------------------------------------------------------------------



Executive provides the Company with prompt advance written notice of the
contemplated disclosure and cooperates with the Company in seeking a protective
order or other appropriate protection of such information); and
(c)the Executive shall deliver to the Company, immediately upon termination of
employment (for any reason and regardless of whether the Executive or the
Company terminate the employment) or at any time the Company so requests:
(i) any and all documents, files, notes, memoranda, models, databases, computer
files and/or other computer programs reflecting any Confidential Information
whatsoever or otherwise relating to the Group’s business; (ii) lists or other
documents regarding customers, suppliers, or vendors of the Group or leads or
referrals to prospective business deals; and (iii) any computer equipment, home
office equipment, automobile or other business equipment belonging to the
Company that the Executive may then possess or have under the Executive’s
control.
(d)For the avoidance of doubt, nothing in this Agreement limits, restricts or in
any other way affects the Executive communicating with any governmental
authority or entity concerning matters relevant to the governmental authority or
entity. The Executive and the Company agree that no confidentiality or other
obligation the Executive owes to the Group prohibits the Executive from
reporting possible violations of law or regulation to any governmental authority
or entity under any applicable whistleblower protection provision of applicable
Canadian, U.S. Federal or U.S. State law or regulation (including Section 21F of
the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002) or requires the Executive to notify the Company of any such report. The
Executive is hereby notified that the immunity provisions in Section 1833 of
title 18 of the United States Code provide that an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade secret that is made (i) in confidence to federal, state or
local government officials, either directly or indirectly, or to an attorney,
and is solely for the purpose of reporting or investigating a suspected
violation of the law, (ii) under seal in a complaint or other document filed in
a lawsuit or other proceeding, or (iii) to the Executive’s attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for such lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except pursuant to court order.
8.2Intellectual Property
(a)In this Section 8.2, the term “Germplasm” means any living or preserved
biological tissue or material which may be used for the purpose of plant
breeding and/or propagation, including, without limitation, plants, cuttings,
seeds, clones, cells, tissues, plant materials and genetic materials (including,
without limitation, nucleic acids, genes, promoters, reading frames, regulatory
sequences, terminators, chromosomes whether artificial or natural and vectors).
(b)For the purposes of this Agreement, “Intellectual Property” means any and all
intellectual property rights and proprietary rights existing in any jurisdiction
throughout the world, including any rights in or to: (i) patents, patent
applications, patent rights, inventions, industrial designs, industrial design
applications, industrial design rights,
9



--------------------------------------------------------------------------------



ideas, discoveries and invention disclosures (whether or not patentable), and
any divisionals, continuations, continuations-in-part, reissues, renewals,
reexaminations and extensions of any of the foregoing; (ii) trademarks, service
marks, trade names, trade dress, logos, packaging designs, slogans, other
indicia of source, Internet domain names and URLs, and registrations and
applications for registration of any of the foregoing and any renewals thereof,
together with any goodwill symbolized thereby; (iii) copyrightable works
(including with respect to software and compilations of data), whether published
or unpublished, including all copyrights, copyright registrations and
applications; (iv) trade secrets, and confidential or proprietary information,
data or database rights, know-how, techniques, designs, processes, recipes and
formulas; (v) Germplasm, plant varieties, and applications and registrations for
plant varieties issued by or pending before any Governmental Authority,
including under the Plant Variety Protection Act (United States) or the Plant
Breeders’ Rights Act (Canada); and (vi) circuit topographies, database rights
and software.
(c)The Executive agrees to promptly disclose to the Company (including, without
limitation, to the Board) all Intellectual Property, including with respect to,
but without limitation, Germplasm, and whether or not any of the foregoing are
registrable, which the Executive may author, make, conceive, develop, discover
or reduce to practice, solely, jointly or in common with other employees, during
the Executive’s employment with the Company, and which relate to the business
activities of the Group (“Executive-Developed IP”). Intellectual Property coming
within the scope of the business of the Company made and/or developed by the
Executive while in the employ of the Company, whether or not conceived or made
during regular working hours and whether or not the Executive is specifically
instructed to make or develop the same, shall be for the benefit of the Company
and shall be considered to have been made pursuant to this Agreement and shall
be deemed Executive-Developed IP and shall immediately become exclusive property
of the Company.
(d)The Executive further acknowledges that all Executive-Developed IP is “work
made for hire” (to the greatest extent permitted by applicable law), “made in
the course of employment” and owned exclusively by the Company and that the
Executive has been compensated for such Executive-Developed IP by the
Executive’s salary, commissions and other benefits, unless regulated otherwise
by law. To the extent such Executive-Developed IP is not “work made for hire”,
“made in the course of employment” or otherwise not owned automatically and
exclusively by the Company as a matter of law, then to the greatest extent
permitted under by applicable law, the Executive hereby irrevocably assigns and
transfers, and shall assign and transfer, to the Company, the Executive’s entire
right, title and interest in and to any and all Executive-Developed IP, and the
Executive agrees to execute and deliver to the Company any and all instruments
necessary or desirable to accomplish the foregoing and, in addition, to do all
lawful acts which may be necessary or desirable to assist the Company to obtain
and enforce protection of Executive-Developed IP. If and to the extent the
foregoing assignment cannot be effected as a matter of law with respect to any
Executive-Developed IP, the Executive hereby grants to the Company an exclusive,
perpetual, fully-paid, royalty-free, irrevocable, worldwide, fully-transferable,
fully sublicensable (on multiple levels) license to use, modify, display,
perform, make, have made, copy, make derivative works, import, export,
distribute and otherwise exploit such Executive-Developed IP for any purpose.
10



--------------------------------------------------------------------------------



(e)The Executive must keep, maintain and make available to the Company complete
and up-to-date records relating to any Executive-Developed IP, and agree that
all such records are the sole and absolute property of the Company. For greater
certainty, all materials related to Executive-Developed IP (including, without
limitation, notes, records and correspondence, whether written or electronic)
(collectively, “Development Records”) are the property of the Company, which the
Executive shall provide to the Company upon request. Development Records shall
not be removed from Company premises without the prior written consent of the
Company. The Executive agrees to maintain as confidential any
Executive-Developed IP and Development Records unless and until made generally
public by the Company, and not to make application for registration of rights in
respect of any Executive-Developed IP unless it is at the request and direction
of the Company.
(f)The Executive shall, at the request and cost of the Company, and for no
additional compensation or consideration from the Company, sign, execute, make
and do all such deeds, documents, acts and things as the Company and its duly
authorized agents may reasonably require: (i) to apply for, obtain and vest in
the name of the Company alone (unless the Company otherwise directs) registered
rights in any Executive-Developed IP, including any patents, industrial designs,
letters patent, copyrights, plant breeders’ rights, trademarks, service marks or
other analogous protection in any country throughout the world and when so
obtained or vested to renew and restore the same; (ii) to perfect or evidence
ownership by the Company or its designees of any and all Executive-Developed IP,
in form suitable for recordation in the United States, Canada and any other
intellectual property office anywhere in the world; (iii) to defend any
opposition proceedings of any type whatsoever in respect of such applications,
and any opposition proceedings or petitions or applications of any type
whatsoever for revocation of such Executive-Developed IP, whether such
proceedings are brought before a court or any administrative body; (iv) to
defend and/or assert the Group’s rights in any Intellectual Property against any
third party; and (v) to assert the Executive’s moral rights in any Intellectual
Property against any third party. The Executive further waives all moral rights
in and to any Executive-Developed IP and all work the Executive produced during
the course of the Executive’s employment in favor of the Company, its licensees,
successors and assigns, and transferees of the Executive-Developed IP and such
work.
(g)If, in the course of performing duties pursuant to this Agreement, the
Executive uses any Germplasm, the Executive shall only use Germplasm provided by
the Company, and the Executive agrees that any such Germplasm provided by the
Company remains the sole property of the Company and that such Germplasm shall
not be removed from Company premises without the prior written consent of the
Company.
(h)The Executive represents and warrants that the Executive does not possess any
Intellectual Property or Germplasm of any third party, including, without
limitation, any prior employer or competitor of the Group, and the Executive
shall not acquire and/or use Intellectual Property or Germplasm of any third
party in the course of performing duties pursuant to this Agreement and shall
not bring any Germplasm of any third party onto Company premises.
8.3Non-Competition. The Executive shall not at any time during the Executive’s
employment with the Company and for a period of one year following the
termination of the Executive’s
11



--------------------------------------------------------------------------------



employment with the Company for any reason, either individually or in
partnership or jointly or in conjunction with any person as principal, agent,
consultant, employee, partner, director, shareholder (other than an investment
of less than five percent of the shares of a company traded on a registered
stock exchange or traded in the over the counter market in the United States or
Canada), or in any other capacity whatsoever:
(a)engage in employment or enter into a contract to do work related to the
research into, development, cultivation, production, supply, sales or marketing
of cannabis or cannabis derived products; or the development or provision of any
services (including, without limitation, technical and product support, or
consultancy or customer services) which relate to cannabis or cannabis derived
products (the “Business”); or
(b)have any financial or other interest (including by way of royalty or other
compensation arrangements) in or in respect of the business of any person which
carries on the Business in any respect; or


(c)advise, lend money to or guarantee the debts or obligations of any person
which carries on the Business in any respect;
anywhere within Canada and/or the United States of America.
For the avoidance of doubt, rendering services or engaging in employment related
to a non-cannabis subsidiary or division of a Business shall not constitute a
violation of this Section 8.3; provided that such services or employment do not
otherwise violate the terms of this Section 8.3 or any of the other covenants
and restrictions contained in this Article 8.
8.4Non-Solicitation of Customers. The Executive shall not, during the
Executive’s employment and for the one year period immediately following the
termination of the Executive’s employment for any reason, whether alone or for
or in conjunction with any person, whether as an employee, partner, director,
principal, agent, consultant or in any other capacity whatsoever, directly or
indirectly solicit or attempt to solicit any Customer or Prospective Customer
for the purpose of obtaining the business of any Customer or Prospective
Customer or persuading any such Customer or Prospective Customer to cease to do
business with or reduce the amount of business it would otherwise provide to the
Group. For the purpose of this Agreement, “Customer” means any person which is a
current customer or has been a customer of the Group during the term of the
Executive’s employment with the Company but in the event of the cessation of the
Executive’s employment “Customer” shall include only those current customers of
the Group with whom the Executive had direct contact or access to Confidential
Information by virtue of the Executive’s role as an employee of the Company at
any time during the twelve month period preceding the date of the cessation of
the Executive’s employment; “direct contact” means direct communications with or
by the Executive, whether in person or otherwise, for purposes of servicing,
selling, or marketing on behalf of the Company, but only if such communications
are more than trivial in nature, and in any case excluding bulk or mass
marketing communications directed to multiple customers; and, “Prospective
Customer” means any person has been actively contacted and solicited for its
business by representatives of the Group, but in the event of the cessation of
the Executive’s employment, shall include only those persons contacted with the
involvement and knowledge of the Executive within the twelve month period
immediately preceding the date of the cessation of the Executive’s employment.
12



--------------------------------------------------------------------------------



8.5Non-Solicitation of Employees. The Executive shall not, during the
Executive’s employment and for two years following the termination of the
Executive’s employment for any reason, whether alone or for or in conjunction
with any person, whether as an employee, partner, director, principal, agent,
consultant or in any other capacity whatsoever, directly or indirectly solicit
or assist in the solicitation of any employee of the Group to leave such
employment.
8.6Disclosure. Subject to Section 4.1(a), during the Executive’s employment with
the Company, the Executive shall promptly disclose to the Board full information
concerning any interest, direct or indirect, of the Executive (whether as owner,
shareholder, partner, lender or other investor, director, officer, employee,
consultant or otherwise) or any member of the Executive’s immediate family, in
any business which is reasonably known to the Executive to purchase or otherwise
obtain services or products from, or to sell or otherwise provide services or
products to the Group or to any of their respective suppliers or Customers.
8.7Other Employment. During the Executive’s employment with the Company, the
Executive shall not, except as a representative of the Company or with the prior
written approval of the Board, whether paid or unpaid, be directly or indirectly
engaged, concerned or have any financial interest in any capacity in any other
business, trade, professional or occupation (or the setting up of any business,
trade, profession or occupation), other than as set forth in Section 4.1(a) and
Exhibit A to this Agreement.
8.8Return of Materials. All files, forms, brochures, books, materials, written
correspondence (including email and instant messages), memoranda, documents,
manuals, computer disks, software products and lists (including financial and
other information and lists of customers, suppliers, products and prices)
pertaining to the Group which may come into the Executive’s possession or
control shall at all times remain the property of the Group as applicable. Upon
termination of the Executive’s employment for any reason, the Executive agrees
to immediately deliver to the Company all such property in the Executive’s
possession or directly or indirectly under the Executive’s control. The
Executive agrees not to make, for the Executive’s personal or business use or
that of any other person, reproductions or copies of any such property or other
property of the Group.
8.9Non-Disparagement. Executive agrees not to speak or act in a manner that
would reasonably be expected to disparage or defame or damage the goodwill of
the Group, or the business or personal reputations of any of its officers,
directors, partners, agents, employees, clients or suppliers, and further agrees
not to engage in any other depreciating conduct or communications with respect
to or its affiliates including, without limitation, on social media. For the
avoidance of doubt, nothing contained herein shall adversely affect or impair
the Group’s right to enforce any of the restrictive covenants or other
post-employment obligations contained in this Employment Agreement, or any other
agreement to which Executive is a party or otherwise bound. The Company and
Cronos Group agree to direct each of their officers and directors not to speak
or act in a manner that would reasonably be expected to disparage or defame or
damage Executive and further agree not to direct their officers and directors to
engage in any other depreciating conduct or communications with respect to
Executive including, without limitation, on social media. For the avoidance of
doubt, nothing contained herein shall adversely affect or impair any Party’s
right to enforce any of the restrictive covenants or other post-employment
obligations contained in this Agreement, or any other agreement to which such
Party is a party or otherwise bound.
13



--------------------------------------------------------------------------------



9.General
9.1Reasonableness of Restrictions and Covenants. The Executive hereby confirms
and agrees that the covenants and restrictions contained in this Agreement,
including, without limitation, those contained in Article 8, are reasonable and
valid the Executive further acknowledges and agrees that the Company may suffer
irreparable injury in the event of any breach by the Executive of the
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Company shall therefore be
entitled, in addition to any other right or remedy which it may have at law, in
equity or otherwise, to temporary and permanent injunctive relief enjoining and
restraining the Executive from any such breach.
9.2Survival. Article 8 and this Section 9.2 survive the termination of this
Agreement and the Executive’s employment for any reason whatsoever.
9.3Entire Agreement. This Agreement (including the exhibits hereto) sets forth
the entire agreement between the Parties on the subject matters addressed
herein. There are no representations, warranties or collateral agreements,
whether written or oral, outside of this written Agreement. This Agreement and
the terms and conditions of employment contained herein supersede and replace
any prior and contemporaneous understandings or discussions between the Parties
regarding the Executive’s employment.
9.4Withholding Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement income taxes and payroll taxes that are required to
be withheld pursuant to any applicable law or regulation.
9.5Section 409A Compliance. To the extent applicable, this Agreement is intended
to comply with the requirements of Section 409A of the United States Internal
Revenue Code of 1986, as amended (together with the applicable regulations
thereunder, “Section 409A”). To the extent that any provision in this Agreement
is ambiguous as to its compliance with Section 409A or to the extent any
provision in this Agreement must be modified to comply with Section 409A
(including, without limitation, Treasury Regulation 1.409A-3(c)), such provision
shall be read, or shall be modified (with the mutual consent of the parties,
which consent shall not be unreasonably withheld), as the case may be, in such a
manner so that all payments due under this Agreement shall comply with Section
409A. For purposes of Section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment. Notwithstanding any
provision of this Agreement to the contrary, if necessary to comply with the
restriction in Section 409A(a)(2)(B) concerning payments to “specified
employees” (as defined in Section 409A) any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six months after such separation shall nonetheless be delayed until the first
business day of the seventh month following the Executive’s date of termination
and the first such payment shall include the cumulative amount of any payments
that would have been paid prior to such date if not for such restriction.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Company for purposes of
this Agreement unless he would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A.
14



--------------------------------------------------------------------------------



9.6Amendments. This Agreement may only be amended by written agreement executed
by the Parties. However, changes to the Executive’s position, duties, vacation,
benefits and compensation, over time in the normal course, do not affect the
validity or enforceability of the Agreement.
9.7Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and the laws of the United
States applicable in the State of Delaware.
9.8Severability. If any provision in this Agreement is determined to be invalid
or unenforceable, such provision shall be severed from this Agreement, and the
remaining provisions shall continue in full force and effect. If for any reason
any court of competent jurisdiction shall find any provisions of this Agreement
unreasonable in duration or geographic scope or otherwise, the Parties agree
that the restrictions and prohibitions contained herein shall be effective to
the fullest extent allowed under applicable law in such jurisdiction.
9.9Assignment. The Company may assign this Agreement to an affiliate or
subsidiary, and it inures to the benefit of the Company, its successors or
assigns.
9.10Independent Legal Advice. The Executive acknowledges that the Executive has
been encouraged to obtain independent legal advice regarding the execution of
this Agreement at the Company’s expense in an amount not to exceed US $8,000,
and that the Executive has either obtained such advice or voluntarily chosen not
to do so, and hereby waives any objections or claims the Executive may make
resulting from any failure on the Executive’s part to obtain such advice.
9.11Waiver. No waiver of any of the provisions of this Agreement shall be
effective or binding, unless made in writing and signed by the party purporting
to give the same. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions, whether or not
similar, nor shall such waiver constitute a continuing waiver, unless expressly
stated otherwise.
9.12Conditions. This Agreement and the Executive’s continued employment
hereunder is conditional on the Company’s satisfaction (determined in the
Company’s sole discretion) that the Executive has met the legal requirements to
perform the Executive’s role, including, without limitation, satisfactory
results of Health Canada or any other applicable security clearance checks and
criminal record checks and other reference checks that the Company performs. The
Executive acknowledges and agrees that in signing this Agreement, and providing
the Company with the necessary documentation to perform the checks required for
the Executive’s role and with references, the Executive is providing consent to
the Company or its agent, to performs such checks and contact the references the
Executive provided to the Company.
9.13Prior Restrictions. By signing below, the Executive represents that the
Executive is not bound by the terms of any agreement with any person which
restricts in any way the Executive’s hiring by the Company and the performance
of the Executive’s expected job duties; the Executive also represents that,
during the Executive’s employment with the Company, the Executive shall not
disclose or make use of any confidential information of any other persons or
entities in violation of any of their applicable policies or agreements and/or
applicable law.
15



--------------------------------------------------------------------------------



9.14Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by electronic
transmission, including in portable document format (.pdf), shall be deemed as
effective as delivery of an original executed counterpart of this Agreement.
[Signature Page Follows]




16




--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement has been executed by the Parties as of this
9th day of September, 2020.



CRONOS USA CLIENT SERVICES LLCBy:/s/ Xiuming Shum
Name: Xiuming Shum
Title: Secretary
CRONOS GROUP INC.By:/s/ Jody Begley
Name: Jody Begley
Title: Chairman of the Compensation Committee of the Board of Directors
ExecutiveBy:/s/ Kurt SchmidtName: Kurt Schmidt



SIGNED AND DELIVERED
in the presence of
/s/ Joseph S. AdamsWitness SignatureJoseph S. AdamsWitness Print Name







[Signature Page to Executive Employment Agreement]


--------------------------------------------------------------------------------





EXHIBIT B


FORM OF FULL AND FINAL RELEASE


GENERAL RELEASE AND WAIVER OF CLAIMS (this “Release”), by the undersigned
(hereinafter called the “Releasor”) in favor of Cronos Group, Inc. and its
subsidiaries (hereinafter referred to as the “Employer”), affiliates,
stockholders, beneficial owners of its stock, its current or former officers,
directors, employees, members, attorneys and agents, and their predecessors,
successors and assigns, individually and in their official capacities
(hereinafter called the “Releasees”).
WHEREAS, Releasor has been employed as President and Chief Executive Officer of
Cronos Group, Inc.;
WHEREAS, Releasor’s employment with Cronos USA Client Services LLC was
terminated, effective as of ● (the “Effective Date”); and
WHEREAS, Releasor is seeking certain payments under Section 7.3 of the
employment agreement entered into by Cronos USA Client Services LLC, the
Releasor and, solely for the purposes specified therein, Cronos Group, Inc.,
dated September 9, 2020 (hereinafter called the “Employment Agreement”), that
are conditioned on the effectiveness of this Release.
NOW, THEREFORE, in consideration of such payments and benefits and the covenants
and agreements hereinafter set forth, the parties agree as follows:
1.GENERAL RELEASE. Releasor knowingly and voluntarily waives, terminates,
cancels, releases and discharges forever the Releasees from any and all suits,
actions, causes of action, claims, allegations, rights, obligations,
liabilities, demands, entitlements or charges (collectively, “Claims”) that
Releasor (or Releasor’s heirs, executors, administrators, successors and
assigns) has or may have, whether known, unknown or unforeseen, vested or
contingent, by reason of any matter, cause or thing occurring at any time before
and including the date of this Release, including all claims arising under or in
connection with Releasor’s employment, or termination or resignation of
employment with the Employer, including, without limitation: Claims under United
States federal, state or local law and the national or local law of any foreign
country (statutory or decisional), for wrongful, abusive, constructive or
unlawful discharge or dismissal, for breach of any contract, or for
discrimination based upon race, color, ethnicity, sex, age, national origin,
religion, disability, sexual orientation, or any other unlawful criterion or
circumstance, including rights or Claims under the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act of
1990 (“OWBPA”), violations of the Equal Pay Act, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Americans with Disabilities Act
of 1991, the Employee Retirement Income Security Act of 1974 (“ERISA”), the Fair
Labor Standards Act, the Worker Adjustment Retraining and Notification Act, the
Family Medical Leave Act, including all amendments to any of the aforementioned
acts; and violations of any other federal, state, or municipal fair employment
statutes or laws, including, without limitation, violations of any other law,
rule, regulation, or ordinance pertaining to employment, wages, compensation,
hours worked, or any other Claims for compensation or bonuses, whether or not
paid under any compensation plan or arrangement; breach of contract; tort and
other common law Claims; defamation; libel; slander; impairment of economic
opportunity defamation; sexual harassment; retaliation; attorneys’ fees;
emotional distress; intentional infliction of emotional distress; assault;
battery, pain and suffering; and punitive or exemplary damages (the “Released
Matters”). In addition, in





--------------------------------------------------------------------------------



consideration of the provisions of this Release, Releasor further agrees to
waive any and all rights under the laws of any jurisdiction in the United
States, or any other country, that limit a general release to those Claims that
are known or suspected to exist in Releasor’s favor as of the Release Effective
Date (as defined below).
Thus, notwithstanding the purpose of implementing a full and complete release
and discharge of the claims released by this Release, Releasor expressly
acknowledges that this Release is intended to include in its effect, without
limitation, all claims which Releasor does not know or suspect to exist in his
favor at the time of execution hereof arising out of or relating in any way to
the subject matter of the actions referred to herein above and that this Release
contemplates the extinguishment of any such claims.
2.SURVIVING CLAIMS. Notwithstanding anything herein to the contrary, this
Release shall not:
(i)release any Claims for payment of amounts payable under the Employment
Agreement (including, without limitation, under Section 7.3 thereof);
(ii)release any Claim for employee benefits under plans covered by ERISA to the
extent any such Claim may not lawfully be waived or for any payments or benefits
under any Employer plans that have vested (including any 401(k) plan) according
to the terms of those plans;
(iii)release any Claim or right Releasor may have pursuant to indemnification,
advancement, defense, or reimbursement pursuant to any applicable D&O policies,
any similar insurance policies, applicable law or otherwise;
(iv)release any Claim that may not lawfully be waived in a private agreement
between the parties; or
(v)limit Releasor’s rights under applicable law to provide truthful information
to any governmental entity or to file a charge with or participate in an
investigation conducted by any governmental entity. Notwithstanding the
foregoing, Releasor agrees to waive Releasor’s right to recover monetary damages
in connection with any charge, complaint or lawsuit filed by Releasor or anyone
else on Releasor’s behalf (whether involving a governmental entity or not);
provided that Releasor is not agreeing to waive, and this Release shall not be
read as requiring Releasor to waive, any right Releasor may have to receive an
award for information provided to any governmental entity.
3.ADDITIONAL REPRESENTATIONS. Releasor further represents and warrants that
Releasor has not filed any civil action, suit, arbitration, administrative
charge, or legal proceeding against any Releasees nor, has Releasor assigned,
pledged, or hypothecated as of the Release Effective Date any Claim to any
person and no other person has an interest in the Claims that he is releasing.
4.ACKNOWLEDGMENT BY RELEASOR. Releasor acknowledges and agrees that Releasor has
read this Release in its entirety and that this Release is a general release of
all known and unknown Claims. Releasor further acknowledges and agrees that:





--------------------------------------------------------------------------------



(i)this Release does not release, waive or discharge any rights or Claims that
may arise for actions or omissions after the Release Effective Date and Releasor
acknowledges that he is not releasing, waiving or discharging any ADEA Claims
that may arise after the Release Effective Date;
(ii)Releasor is entering into this Release and releasing, waiving and
discharging rights or Claims only in exchange for consideration which he is not
already entitled to receive;
(iii)Releasor has been advised, and is being advised by the Release, to consult
with an attorney before executing this Release;
(iv)Releasor has been advised, and is being advised by this Release, that he has
been given at least [twenty-one (21)] [forty-five (45)] days within which to
consider the Release, but Releasor can execute this Release at any time prior to
the expiration of such review period; [and]
(v)[Because this Release includes a release of claims under ADEA, Releasor is
being provided with the information contained in Schedule 1 hereto in accordance
with the OWBPA; and]1
(vi)Releasor is aware that this Release shall become null and void if he or she
revokes his or her agreement to this Release within seven (7) days following the
date of execution of this Release. Releasor may revoke this Release at any time
during such seven-day period by delivering (or causing to be delivered) to the
Employer written notice of his or her revocation of this Release no later than
5:00 p.m. Eastern time on the seventh (7th) full day following the date of
execution of this Release (the “Release Effective Date”). Releasor agrees and
acknowledges that a letter of revocation that is not received by such date and
time shall be invalid and shall not revoke this Release.
5.COOPERATION WITH INVESTIGATIONS AND LITIGATION. Releasor agrees, upon the
Employer’s reasonable request and consistent with Releasor’s reasonable business
and personal obligations, to reasonably cooperate with the Employer in any
investigation, litigation, arbitration or regulatory proceeding regarding events
that occurred during Releasor’s tenure with the Employer or its affiliate,
including making himself or herself reasonably available to consult with
Employer’s counsel, to provide information and to give testimony. Employer shall
reimburse Releasor for reasonable out-of-pocket expenses Releasor incurs in
extending such cooperation, so long as Releasor provides satisfactory
documentation of the expenses. Nothing in this Section is intended to, and shall
not, restrict or limit Releasor from exercising his or her protected rights
described in Sections 2, 4, 5 or 6 hereof or restrict or limit Releasor from
providing truthful information in response to a subpoena, other legal process or
valid governmental inquiry.
6.RESTRICTIVE COVENANTS. Releasor hereby affirms the restrictive covenants set
forth in Section 8 of the Employment Agreement shall continue to apply following
the Release Effective Date in accordance with their terms.

1 Note to Draft: To be included (along with 45 day consideration period and
Schedule 1 attached hereto) in consideration for ADEA/OWBPA claims in
terminations involving multiple employees.





--------------------------------------------------------------------------------



7.GOVERNING LAW. To the extent not subject to federal law, this Release shall be
governed by and construed in accordance with the law of the State of Delaware
applicable to contracts made and to be performed entirely within that state.
8.SEVERABILITY. If any provision of this Release should be declared to be
unenforceable by any administrative agency or court of law, then remainder of
the Release shall remain in full force and effect.
9.CAPTIONS; SECTION HEADINGS. Captions and section headings used herein are for
convenience only and are not a part of this Release and shall not be used in
construing it.
10.COUNTERPARTS; FACSIMILE SIGNATURES. This Release may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original instrument without the production of any other counterpart.
Any signature on this Release, delivered by either party by photographic,
facsimile or PDF shall be deemed to be an original signature thereto.


IN WITNESS WHEREOF I have hereunder set my hand this _______ day of ___________,
20____.


SIGNED AND DELIVERED
in the presence of:
        
Witness’ Signature
        
Print Name of Witness
        
Address of Witness






        
[Name of Executive]












--------------------------------------------------------------------------------



Schedule 1


[TO BE COMPLETED AND PROVIDED IF APPLICABLE]
        As required by the Older Workers Benefit Protection Act, the Employer is
providing the following information.
        To respect the privacy of your colleagues, we ask that you use the
information on this Schedule only for its intended purpose – to help you decide
whether to enter into the Release – and that you otherwise treat this
information as confidential.
        [All employees of the Employer] [describe subset of employees considered
for separation] (known as the “decisional unit”) were considered for the
separation program. The chart below shows the job titles and ages, as of ●, of
each employee in the decisional unit and whether or not such employee has been
selected for termination and offered separation pay in exchange for signing a
release under the separation program. Employees have 45 days to consider whether
to sign and 7 days to revoke any such release.



Job TitleAge
(as of ●)Selected for the separation program?












--------------------------------------------------------------------------------



EXHIBIT C


CRONOS GROUP INC.
OPTION AWARD AGREEMENT
        This Option Award Agreement (hereinafter referred to as the “Agreement”)
is made and entered into this ______ day of ______, 2020 (the “Grant Date”) by
and between Cronos Group Inc. (hereinafter referred to as “Cronos” and, together
with any subsidiary, and any successor entity thereto, the “Company”) and Kurt
Schmidt (hereinafter referred to as the “Grantee”), pursuant to the Cronos Group
Inc. 2020 Omnibus Equity Incentive Plan (hereinafter referred to as the “Plan”).
All terms and provisions of the Plan are hereby incorporated into and shall
govern the Agreement except where general provisions of the Plan are superseded
by particular provisions of the Agreement. To the extent the Grantee is party to
an employment agreement with the Company (the “Employment Agreement”) and any
terms set forth herein conflict or are otherwise inconsistent with any terms or
conditions set forth in the Employment Agreement, the terms and conditions set
forth in the Employment Agreement shall govern. All capitalized terms used in
the Agreement shall have the same meaning given the terms in the Plan.
1.Grant of Options. Cronos hereby grants the Grantee 2,000,000 non-qualified
stock options (the “Options”) (hereinafter referred to as the “Award”), which
are subject to terms and conditions set forth below. Each Option represents the
right to purchase one Common Share at the Exercise Price set forth below.
2.Exercise Price. The Exercise Price will be $[____]2 per Option (the “Exercise
Price”).
3.Vesting Dates. The Award shall vest over five (5) years, with one-fifth
(1/5th) of the Award vesting on each of the first (1st), second (2nd), third
(3rd), fourth (4th) and fifth (5th) anniversary of the Grant Date (each, a
“Vesting Date”), provided, that the Grantee remains employed at the Company
through such applicable Vesting Date.
4.Expiration Date: Subject to the terms and conditions of this Agreement and the
Plan, the latest date the Options will expire is on the seventh anniversary of
the Grant Date (the “Expiration Date”).
5.Termination of Employment; Change of Control.
(a)In the event that prior to the final Vesting Date, the Grantee’s Employment
terminates because of death, the full Award shall vest immediately and shall be
exercisable in the same manner as provided for in Section 6 and all vested
Options may be exercised by the Grantee’s estate at any time within six (6)
months from the date of such termination of Employment.
(b)In the event that prior to the final Vesting Date, the Grantee’s Employment
terminates because of Disability, the Award shall remain outstanding and
continue to vest and be exercisable in the same manner as provided for in
Sections 3 and 6 and all vested Options may be exercised by the Grantee at any
time within 12 months from the date of such termination of Employment.

2  Note to Draft: To be the closing price reported on Nasdaq on the trading date
immediately preceding the date of grant.





--------------------------------------------------------------------------------



(c)In the event that prior to the final Vesting Date, the Grantee’s Employment
terminates without Just Cause or for Good Reason (as defined in the Employment
Agreement) the Award will become fully vested immediately and exercisable in
accordance with Section 6 of the Agreement and all vested Options may be
exercised by the Grantee at any time within 12 months from the date of such
termination of Employment (subject to the Expiration Date).
(d)In the event that prior to the final Vesting Date, a Change of Control
involving the purchase of Company securities described in Rule 13e-3 to the
Exchange Act (including without limitation one in which Altria Group, Inc. or
any of its subsidiaries is the acquirer and, as a result of such Change of
Control, there is a reasonable likelihood or a purpose of causing the common
stock of Cronos to be either eligible for termination from registration or
reporting obligations under the Exchange Act or removed from listing on a
national securities exchange), (i) four-fifths (4/5ths) of the Award will
immediately become fully vested and exercisable in accordance with Section 6 (to
the extent not already vested and exercisable); and (ii) the remaining one-fifth
(1/5th) of the Award will become vested and exercisable in accordance with
Section 6 on the earlier of the 12 month anniversary of the date of such Change
of Control and the final Vesting Date, provided that the Grantee remains
employed at the Company through such date; provided, however, that if the
Company ceases to be a publicly-traded Company following such Change of Control,
then (1) such four-fifths (4/5ths) of the Award described in clause (i) above
shall immediately become fully vested and converted into the right to receive an
amount equal to the product of (A) the excess, if any, of (x) the value of the
per share merger consideration (whether payable in cash, shares or a combination
thereof) over (y) the Exercise Price (the “Spread”), multiplied by (B) the total
number of shares underlying four-fifths (4/5ths) of the Award payable as of the
closing date of the Change of Control, and (2) such one-fifth (1/5th) of the
Award described in clause (ii) above shall become vested and converted into the
right to receive an amount equal to the product of (A) the Spread multiplied by
(B) the total number of shares underlying one-fifth (1/5th) of the Award (the
“1/5th Spread Value”) payable on the earlier of the 12 month anniversary of the
date of such Change of Control and the final Vesting Date, provided that the
Grantee remains employed at the Company through such date. In the event that
prior to the date set out in clauses (ii) or (2) above, as applicable, the
Grantee’s Employment terminates without Just Cause or for Good Reason (or due to
death or Disability), then the remaining one-fifth (1/5th) of the Award or the
1/5th Spread Value, as applicable, will become vested and exercisable in
accordance with Section 6 or payable, as applicable, on the date of such
termination of Employment.
(e)Except as set forth in Sections 5(c) and 5(d), in the event that prior to the
final Vesting Date, the Grantee’s Employment terminates for any reason other
than death or Disability, then the unvested portion of the Award shall be
forfeited for no consideration.
(f)Notwithstanding anything to the contrary, to the extent any payments or
benefits in connection with an applicable termination of Employment are
contingent on the delivery of an effective release and waiver of claims as set
out in the Employment Agreement, any accelerated vesting of the Award upon such
termination of Employment shall also be contingent on such release and waiver of
claims.





--------------------------------------------------------------------------------



6.Exercise of Options. Vested Options may be exercised by submitting to Cronos
an written notice specifying the number of Options to be exercised accompanied
by payment of the full purchase price, in an amount equal to the aggregate
Exercise Price of the Options that are being exercised, in cash or in another
form, which may include: (a) bank transfer; (b) Common Shares, based on the Fair
Market Value as of the exercise date; (c) cashless exercise; (d) any other form
of consideration approved by the Company and permitted by applicable law; and
(e) any combination of the foregoing. As soon as reasonably practicable
following Cronos’ determination that the Options have been validly exercised,
Cronos will issue the relevant number of Shares to be allocated to the Grantee,
subject to applicable tax withholding as provided in Section 3.2 of the Plan.
7.Employment. Nothing in the Agreement shall interfere with or limit in any way
the right of the Company to terminate the Grantee’s Employment nor confer upon
any Grantee any right to continue in the employ of the Company. For greater
certainty, a Grantee’s termination of Employment will include both voluntary and
involuntary terminations, and the involuntary termination of a Grantee’s
Employment shall occur on the date that the Grantee ceases performing services
for the Company on a permanent basis, whether such termination is lawful or
otherwise, without regard to any required period of notice, pay in lieu of
notice, severance pay or similar compensation or benefits (and without regard
for any claim for damages in respect thereof), except as expressly required by
applicable employment or labor standards legislation.
8.Non-Transferable. The rights or interests of the Grantee under this Agreement,
including, without limitation, the Options, shall not be assignable or
transferable, otherwise than in the case of death of the Grantee as set out in
the Plan, and such rights or interests shall not be encumbered by any means.
9.Not Shares. The Options are not Common Shares, and the Options shall not
entitle the Grantee to exercise voting rights or any other rights attaching to
the ownership of Common Shares, including, without limitation, rights on
liquidation.
10.Withholding Taxes. The Grantee acknowledges and agrees that the Company has
the right to deduct from any payments due to the Grantee any federal, state,
provincial or local taxes required by law to be withheld with respect to the
Award.
11.Section 409A. Payments under this Agreement are intended to be exempt from or
comply with Section 409A of the Internal Revenue Code (“Section 409A”) to the
extent applicable, and this Agreement shall be administered accordingly.
Notwithstanding anything to the contrary contained in this Agreement or the
Employment Agreement, to the extent that any payment under this Agreement is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A and is payable to the Grantee by reason of termination
of the Grantee’s Employment, then (a) such payment shall be made to the Grantee
only upon a “separation from service” as defined for purposes of Section 409A
under applicable regulations and (b) if the Grantee is a “specified employee”
(within the meaning of Section 409A and as determined by the Company), such
payment shall not be made before the date that is six (6) months after the date
of the Grantee’s separation from service (or the Grantee’s earlier death). Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A.





--------------------------------------------------------------------------------



12.Governing Law. The Plan and this Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware.
13.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee. By accepting the Award on the terms set forth herein, the Grantee
acknowledges and agrees to the matters and conditions set forth herein and in
the Plan. The Grantee hereby further confirms and acknowledges receipt of a copy
of the Plan.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed by Cronos and by Grantee as of
this ______ day of ______, 2020.


CRONOS GROUP INC.




        
By: Jody Begley
Title:  Chairman of the Compensation Committee of the Board of Directors




The Grantee (a) accepts the Award, (b) agrees to be bound by, and comply with,
the terms of the Plan and this Agreement, and (c) agrees that all good faith
decisions and determinations of the Administrator with respect to the Award
shall be final and binding on the Grantee and any other person having or
claiming an interest under the Award.




GRANTEE








        
Kurt Schmidt











--------------------------------------------------------------------------------



EXHIBIT D


CRONOS GROUP INC.
RESTRICTED SHARE UNIT AWARD AGREEMENT
        This Restricted Share Unit Award Agreement (hereinafter referred to as
the “Agreement”) is made and entered into this ______ day of ______, 2020 (the
“Grant Date”) by and between Cronos Group Inc. (hereinafter referred to as
“Cronos” and, together with any subsidiary, and any successor entity thereto,
the “Company”) and Kurt Schmidt (hereinafter referred to as the “Grantee”),
pursuant to the Cronos Group Inc. 2020 Omnibus Equity Incentive Plan
(hereinafter referred to as the “Plan”). All terms and provisions of the Plan
are hereby incorporated into and shall govern the Agreement except where general
provisions of the Plan are superseded by particular provisions of the Agreement.
To the extent the Grantee is party to an employment agreement with the Company
(the “Employment Agreement”) and any terms set forth herein conflict or are
otherwise inconsistent with any terms or conditions set forth in the Employment
Agreement, the terms and conditions set forth in the Employment Agreement shall
govern. All capitalized terms used in the Agreement shall have the same meaning
given the terms in the Plan.
1.Grant of Restricted Share Units. Cronos hereby grants the Grantee 450,000
Restricted Share Units (hereinafter referred to as the “Award”), which are
subject to terms and conditions set forth below.
2.Vesting and Settlement of Restricted Share Units. Subject to the terms and
conditions of this Agreement and the Plan:
(a)the Award shall vest on the third (3rd) anniversary of the Grant Date (the
“Vesting Date”), provided, that the Grantee remains employed at the Company
through such Vesting Date;
(b)upon the Vesting Date, the Award shall promptly (but not later than sixty
(60) calendar days thereafter) be paid out in Common Shares, cash or a
combination of Common Shares or cash, as determined by the Committee; and
(c)where the Committee decides to settle all or a portion of the Grantee’s
vested Awards in Common Shares, settlement shall be made by the issuance and
delivery of one Common Share for each Restricted Share Unit which the Committee
decides to settle in Common Shares. Where the Committee decides to settle all or
a portion of the Grantee’s vested Awards in cash, a cash payment shall be made
to the Grantee equal to the Fair Market Value determined as of the applicable
Vesting Date of the Award multiplied by the number of vested Restricted Share
Units that the Committee wishes to settle in cash.
3.Termination of Employment.
(a)In the event that prior to the Vesting Date, the Grantee’s Employment
terminates because of death, the full Award shall vest and promptly (but not
later than sixty (60) calendar days thereafter) be settled in the same manner as
provided for in Section 2.
(b)In the event that prior to the Vesting Date, the Grantee’s Employment
terminates because of Disability, the Award shall remain outstanding and
continue to vest and be settled in the same manner as provided for in Section 2.



--------------------------------------------------------------------------------



(c)In the event that prior to the Vesting Date, the Grantee’s Employment
terminates without Just Cause or for Good Reason (as defined in the Employment
Agreement) the Award will become fully vested and settled in accordance with
Sections 2(b) and (c) above.
(d)In the event that prior to the Vesting Date, a Change of Control involving
the purchase of Company securities described in Rule 13e-3 to the Exchange Act
(including without limitation one in which Altria Group, Inc. or any of its
subsidiaries is the acquirer and, as a result of such Change of Control, there
is a reasonable likelihood or a purpose of causing the common stock of Cronos to
be either eligible for termination from registration or reporting obligations
under the Exchange Act or removed from listing on a national securities
exchange), (i) four-fifths (4/5ths) of the Award will immediately become fully
vested and settled in accordance with Section 2; and (ii) the remaining
one-fifth (1/5th) of the Award will become vested and settled in accordance with
Section 2 on the earlier of the 12 month anniversary of the date of such Change
of Control and the Vesting Date, provided that the Grantee remains employed at
the Company through such date. In the event that prior to the date set out in
clause (ii), the Grantee’s Employment terminates without Just Cause or for Good
Reason (or due to death or Disability), then the remaining one-fifth (1/5th) of
the Award will become vested and settled in accordance with Section 2 on the
date of such termination of Employment.
(e)Except as set forth in Sections 3(c) and 3(d), in the event that prior to the
Vesting Date, the Grantee’s Employment terminates for any reason other than
death or Disability, then the Award shall be forfeited for no consideration.
(f)Notwithstanding anything to the contrary, to the extent any payments or
benefits in connection with an applicable termination of Employment are
contingent on the delivery of an effective release and waiver of claims as set
out in the Employment Agreement, any accelerated vesting of the Award upon such
termination of Employment shall also be contingent on such release and waiver of
claims.
4.Employment. Nothing in the Agreement shall interfere with or limit in any way
the right of the Company to terminate the Grantee’s Employment nor confer upon
any Grantee any right to continue in the employ of the Company. For greater
certainty, a Grantee’s termination of Employment will include both voluntary and
involuntary terminations, and the involuntary termination of a Grantee’s
Employment shall occur on the date that the Grantee ceases performing services
for the Company on a permanent basis, whether such termination is lawful or
otherwise, without regard to any required period of notice, pay in lieu of
notice, severance pay or similar compensation or benefits (and without regard
for any claim for damages in respect thereof), except as expressly required by
applicable employment or labor standards legislation.
5.Non-Transferable. The rights or interests of the Grantee under this Agreement,
including, without limitation, the Restricted Share Units, shall not be
assignable or transferable, otherwise than in the case of death of the Grantee
as set out in the Plan, and such rights or interests shall not be encumbered by
any means.
6.Not Shares. The Restricted Share Units are not Common Shares, and the
Restricted Share Units shall not entitle the Grantee to exercise voting rights
or any other rights attaching to the ownership of Common Shares, including,
without limitation, rights on liquidation.



--------------------------------------------------------------------------------



7.Withholding Taxes. The Grantee acknowledges and agrees that the Company has
the right to deduct from any payments due to the Grantee any federal, state,
provincial or local taxes required by law to be withheld with respect to the
Award.
8.Section 409A. Payments under this Agreement are intended to be exempt from or
comply with Section 409A of the Internal Revenue Code (“Section 409A”) to the
extent applicable, and this Agreement shall be administered accordingly.
Notwithstanding anything to the contrary contained in this Agreement or the
Employment Agreement, to the extent that any payment under this Agreement is
determined by the Company to constitute “non-qualified deferred compensation”
subject to Section 409A and is payable to the Grantee by reason of termination
of the Grantee’s Employment, then (a) such payment shall be made to the Grantee
only upon a “separation from service” as defined for purposes of Section 409A
under applicable regulations and (b) if the Grantee is a “specified employee”
(within the meaning of Section 409A and as determined by the Company), such
payment shall not be made before the date that is six (6) months after the date
of the Grantee’s separation from service (or the Grantee’s earlier death). Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A.
9.Governing Law. The Plan and this Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware.
10.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Grantee. By accepting the Award on the terms set forth herein, the Grantee
acknowledges and agrees to the matters and conditions set forth herein and in
the Plan. The Grantee hereby further confirms and acknowledges receipt of a copy
of the Plan.
[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is executed by Cronos and by Grantee as of
this ______ day of ______, 2020.


CRONOS GROUP INC.




        
By: Jody Begley
Title:  Chairman of the Compensation Committee of the Board of Directors




The Grantee (a) accepts the Award, (b) agrees to be bound by, and comply with,
the terms of the Plan and this Agreement, and (c) agrees that all decisions and
determinations of the Administrator with respect to the Award shall be final and
binding on the Grantee and any other person having or claiming an interest under
the Award.




GRANTEE








        
Kurt Schmidt













